Title: To George Washington from Gilbert Simpson, 5 October 1772
From: Simpson, Gilbert
To: Washington, George



Honoured Sr
Lowdoun October the 5: 1772

I am informd you have not purchast Mr Fairfaxs and Thralkels Lands the which I was in hopes you had for then I Should

have Expected to have Leest Summore a joining to my loot which is Quite two Small as it is but Sr I hope thes lines will Find you in perfect good helth and bee kindly Receivd by your honour it is now I am going to inform you Sr of what I have been perposeing and thinking of perposeing to you as you have a plenty of good lands lying out at red Stone and unsetled I would undertak to Settle it in pardnership with you on terms of this kind which is for me to find three or foor workeing hands and as many breeding mairs and the same number or more of Cous and other Stock in perpotion Sr if you Should think proper to join this with the Same Quntity of hands and Stock and Could Confer the Charge of the Same to me I Should think it my greatest duty to discharge the Same with the utmost Care and onnesty and as the land is so good for indion Corn and meadows I make no dowt but it would in a Fwe years add Sumthing ⟨worth⟩ to your Fortune and a Reasonable Compency of good liveing to my Self Sr if these lines Should have the good Sucksees to fiend you as I hope they will in a little time I pray you would send me answer by the first opertainity So Sr I remain your humble Servant

Gilbt Simpson

